Citation Nr: 0431321	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a claimed sinus 
condition.  

2. Entitlement to service connection for a claimed disability 
manifested by hypoglycemia.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A careful review of the record shows that a statement sent to 
the Board dated in February 2004 requested a postponement and 
rescheduling of a videoconference hearing for the veteran 
before a Veterans Law Judge.  

An April 2004 correspondence from the Board granted the 
veteran a motion to reschedule her hearing for good cause.  

However, the record does not show that the veteran has been 
afforded the requested hearing or that this hearing request 
was withdrawn.  

To ensure compliance with due process requirements, this case 
is remanded for the following action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
her with a videoconference hearing for 
the veteran before a Veterans Law Judge 
of the Board of Veterans' Appeals at the 
local VA Regional Office.  Based on her 
response, the RO should undertake all 
indicated action.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  

No action is required by the veteran until she receives 
further notice, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




